DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        EDWIN E. BOYD, SR.,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D15-3773

                         [February 24, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Steven J. Levin, Judge;
L.T. Case No. 432002CF001520B.

  Edwin E. Boyd, Sr., Arcadia, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed. See Gorham v. State, 993 So. 2d 128 (Fla. 4th DCA 2008),
rev. denied, 7 So. 3d 535 (Fla. 2009).

STEVENSON, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.